Title: From George Washington to William Pearce, 23 November 1794
From: Washington, George
To: Pearce, William


        
          Mr Pearce,
          Philadelphia Novr 23d 1794
        
        Your letter of the 16th with the reports—except the Carpenters, which I have been without for several weeks—came to my hands yesterday.
        As I expected, so it happened, my letters to Colo. Willm Washington of Westmoreland, did not reach him until a few days ago. As you seem to be of the same opinion wch I entertained at first,

namely, that from the easy and simple manners of Donaldson, he wd not be a fit overlooker of Negros, I have again written to my Nephew concerning the Carpenter in his neighbourhood; and put the letter under cover to you, open, that if you have engaged a person for this business, or have one in contemplation for it that you think will answer well, you may accompany it by a line from yourself to stop his application—otherwise let it go, & wait the result of Colo. Washington’s answer, which agreeably to my request, I expect you will receive; before you engage any other. In case you should get any one in the place of Donaldson as an overlooker of the Carpenters, let him, Isaac & the boy Jem, be kept to the making & repairing of Carts of different sorts, Wheels, Plows, Harrows Rakes Wheelbarrows, and all kinds of farming impliments; and tell him, as from me, that I hope, & expect, that he will take pains to instruct both Isaac and the Boy in the principles of the work; that I may derive benifit hereafter from his instruction of them.
        If you should succeed in getting an Overlooker for the outdoors Carpenters, you will direct the execution of such work as appears to be most wanting. but whether he be a married, or a single man, he must not occupy the rooms in the store house; these, while you remain in what is called the Servants Hall, must be kept for Gentlemens servants, and my own, while I am on a visit to Mount Vernon. When you remove to the Ferry (if you mean to do so) and the house you are now in, is restored to its former use—a single man might, in that case, occupy the rooms in the store house, in the manner Mr Whitting did; but it would not be very convenient for a married man (especially one with children) to be there.
        Speaking of Gentlemens Servts it calls to my mind, that in a letter from Mrs Fanny Washington to Mrs Washington (her Aunt) she mentions, that since I left Mount Vernon she has given out four dozn and eight bottles of wine. Whether they are used, or not, she does not say; but I am led by it to observe, that it is not my intention that it should be given to every one who may incline to make a convenience of the house, in travelling; or who may be induced to visit it from motives of curiosity. There are but three descriptions of people to whom I think it ought to be given: first my particular and intimate acquaintance, in case business should call them there, such for instance as Doctr

Craik. 2dly some of the most respectable foreigners who may, perchance, be in Alexandria or the federal city; and be either brought down, or introduced by letter, from some of my particular acquaintance as before mentioned; or thirdly, to persons of some distinction (such as members of Congress &ca) who may be travelling through the Country from North to South, or from south to North; in the first of which, I should not fail to give letters, where I conceive them entitled. Unless some caution of this sort governs, I should be run to an expence as improper, as it would be considerable; for the duty upon Madeira wine makes it one of the most expensive liquors that is now used; while my stock of it is small—and old wine (of which that is) is not to be had upon any terms: for which reason—and for the limited purposes already mentioned, I had rather you would provide claret, or other wine on which the duty is not so high, than to use my Madeira, unless it be on very extraordinary occasions.
        I have no objection to any sober, & orderly person’s gratifying their curiosity in viewing the buildings, Gardens &ca about Mount Vernon; but it is only to such persons as I have described, that I ought to be run to any expence on account of these visits of curiosity, beyond common civility & hospitality. No gentleman who has a proper respect for his own character (except relations & intimates) would use the house in my absence for the sake of conveniency (as it is far removed from the public roads) unless invited to do so by me or some friend; nor do I suppose any of this description would go there without a personal, or written introduction.
        I have been thus particular, that you may have a full view of my ideas on this subject, & conform to them; and because the knowledge I have of my servants is such, as to believe, that if opportunities are given them, they will take off two glasses of wine for every one that is drank by such visitors, and tell you they were used by them; without such a watch over them as the other business you are employed in, would not allow you to bestow.
        I observe what you say respecting the Hogs for Porke, and have to add that so many as are necessary to furnish all those who, by your agreements, are entitled to be served with Porke, with a moderate allowance for Bacon for the use of the Mansion house, should be put up; whether they be old or young: and I wish pains may be taken to cure the latter, as the most of that

which was sent to this place was spoiled. The principal reason why I requested that none but full grown Hogs might be put up this fall, was, that my stock of them another year might be the better for it: but as I do not mean to buy porke, the necessity of breaking in upon the young hogs is unavoidable.
        It was an omission of McKoy not to measure his Potatoes when, and as they were taken from the fields; and it is the more to be regretted, as I wanted to know the quantity which grew in each lot, and in a particular manner, the quantity that grew among the Corn at that place; that I might see & compare the Crop of Corn & the Crop of Potatoes together. But it would seem as if my blundering Overseers would forever put it out of my power to ascertain facts from the accuracy of experiments. Make your estimate (as I observed in my last) of the quantity of Potatoes required for seed next year, allowing for waste and spoilage, before you use, or sell many. It being my wish that many shd be planted.
        In making the calculation whether it is better to sell Wheat in grain, or in flour, it will be necessary to learn previously whether the first is sold by measure or by the weight at Alexandria—for if 60 lbs. is called a bushel, and the wheat weighs not more than 55 lbs. the difference will be very great when a 100 bushls by measure is reduced to the bushels it will yield by weight at 60 lbs.
        You have never informed me what precise measures have been taken with respect to the tresspasses on my land on four mile run—either of what has passed, or for prevention. I wish you would see Mr Minor & converse with him on this subject; and act according to circumstances. If it be necessary to Survey the land in order to ascertain the tresspasses, & the boundaries, let it be done by some skilful person. The Papers I left with you. The wood is the most valuable part of the tract.
        You did very right in putting the amount of Colo. Lyles bond into the bank of Alexandria. Let me know the precise amount thereof. as also of what you deposited there before, that I may debit the Bank for it. With this letter, you will receive another, enclosing money to discharge my bond to Mr Lund Washington; my donation to the charity school in Alexandria; & subscription towards the Salary of Mr Davis; which I desire may be done without delay. I wish you well & remain Your friend
        
          Go: Washington
        
       